Exhibit 99.1 As previously announced, U.S. Cellular will hold a teleconference Nov. 4, 2010 at 9:30 a.m. CDT. Interested parties may listen to the call live by accessing the Conference Calls page of www.teldta.com or uscellular.com. Contact: Jane W. McCahon, Vice President, Corporate Relations (312) 592-5379; jane.mccahon@teldta.com Julie D. Mathews, Manager, Investor Relations (312) 592-5341; julie.mathews@teldta.com FOR RELEASE: IMMEDIATE U.S. cellular Reports third QUARTER 2010 RESULTS Note: Comparisons are year over year unless otherwise noted. 3Q 2010 Highlights § Service revenues were $983.5 million. § 31 percent increase in data revenues to $228.9 million, representing 23 percent of total service revenues compared to 18 percent in 2009. § Retail service ARPU (average revenue per unit) increased to $47.12 from $46.97. § 10 percent increase in diluted earnings per share attributable to U.S. Cellular shareholders. § A net loss of 25,000 retailpostpaidcustomers and no change in prepaid additions. § Retail postpaid churn improved to 1.6 percent from 1.7 percent; postpaid customers comprised 94 percent of retail customers. § 5 percent increase in cell sites in service to 7,524. § Repurchased 446,668 common shares for $19.1 million. CHICAGO  Nov. 4, 2010  United States Cellular Corporation [NYSE:USM] reported service revenues of $983.5 million for the third quarter of 2010, versus $983.9 million in the comparable period one year ago. Net income attributable to U.S. Cellular shareholders and related diluted earnings per share were $37.4 million and $0.43, respectively, for the third quarter of 2010, compared to $34.3 million and $0.39, respectively, in the comparable period one year ago. Our third quarter results reflect a strong increase in data revenues driven by higher levels of smartphone penetration. We also experienced renewed growth in roaming revenues and maintained our focus on cost control, said Mary N. Dillon, U.S. Cellular president and CEO. These results were obtained while our organization was also focused also on the execution of the October 1st launch of The Belief Project
